Dismissed and Memorandum Opinion filed January 29, 2015.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-14-00982-CV

                       MICHELLE EISENBERG, Appellant
                                           V.

                        MICHAEL EISENBERG, Appellee

                     On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-68894

                MEMORANDUM                           OPINION
      On December 10, 2014, appellant filed a notice of appeal in an attempt to appeal
the trial court’s order awarding interim attorney’s fees signed November 25, 2014. The
underlying suit seeks modification of the parent-child relationship as set out in the
parties’ final divorce decree. The clerk’s record in this appeal was filed December 30,
2014. The record does not contain a final judgment in the modification suit.
      Because it appeared that this court lacks jurisdiction over this attempted
appeal from an interlocutory order, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. Our notice advised the
parties that the appeal would be dismissed unless appellant filed a response on or before
January 16, 2015, demonstrating that this court has jurisdiction over the appeal. See Tex.
R. App. P. 42.3(a). No response was filed.

       Generally, appeals may be taken only from final judgments. Lehmann v. Har–Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only when
expressly permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding). The Texas Family Code specifically precludes the interlocutory appeal of
temporary orders in suits affecting the parent-child relationship. See Tex. Fam. Code §
105.001(e); see also Mason v. Mason, 256 S.W.3d 716, 718 (Tex. App.—Houston [14th
Dist.] 2008, no pet.).
       We lack jurisdiction over this attempted appeal from an interlocutory order in a
suit affecting the parent-child relationship. Accordingly, we order the appeal dismissed.



                                 PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.




                                             2